DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha (US 2013/0025288).
Regarding independent claim 1, Cunha discloses an apparatus for a combustor (Cunha Fig. 3) of a turbine engine, the apparatus comprising: 
a combustor wall comprising a heat shield 72, 74 (Cunha Fig. 3, Para. 0028); 
the heat shield including an exterior surface configured to form a peripheral boundary of a combustion chamber 66 within the combustor (Cunha Fig. 3 & 10); 
the heat shield configured with a plurality of first cooling apertures 86 (Para. 0031, Cunha Fig. 4 & 12) and a plurality of second cooling apertures 106 (Para. 0036, Cunha Fig.  4, 11-12); 
each of the plurality of first cooling apertures 86 extending through the heat shield to the exterior surface (Cunha Fig. 4 & 12 show the first cooling apertures extending through the heat The film cooling holes 86 penetrate through each of the heat shield panels 72, 74 to promote the formation of a film of cooling air for effusion cooling.”); and 
each of the plurality of second cooling apertures 106 extending through the heat shield to the exterior surface (from an inlet 104 to an exit 106 on the exterior surface) and configured to direct a film of cooling air into the combustion chamber (Para. 0037, “The inlets 104 and exits 106 may provide for film cooling”).
Regarding claim 2, Cunha discloses the apparatus of claim 1, wherein a first of the plurality of first cooling apertures 86 is configured as an effusion aperture (Para. 0031, the first cooling apertures in general provide effusion cooling); and a first of the plurality of second cooling apertures 106 is configured as an elongated slot (Cunha Fig. 4 & 11, the apertures 106 are elongated slots as shown).
Regarding claim 3, Cunha discloses the apparatus of claim 2, wherein the elongated slot 106 is configured with a laterally elongated outlet in the exterior surface (Cunha Fig. 4, the slot 104 extends laterally/circumferentially).
Regarding claim 4
Regarding claim 5, Cunha discloses the apparatus of claim 1, wherein a first of the plurality of first cooling apertures 86 extends along a first centerline that is acutely angled relative to the exterior surface (Cunha Fig. 4 & 12, the first cooling apertures are “acutely angled” relative to the exterior surface as shown).
Regarding claim 7, Cunha discloses the apparatus of claim 1, wherein a first of the plurality of first cooling apertures 86 is configured to direct a respective jet of cooling air into the combustion chamber and a first of the plurality of second cooling apertures 106 is configured to direct a respective film of cooling air into the combustion chamber along a common direction (Cunha Fig. 4 & 12, the common direction is an axial downstream direction; Para. 0031, 0037).
Regarding claim 8 & 9, Cunha discloses the apparatus of claim 1, wherein the combustor wall is configured with a quench aperture 88 (“dilution hole”, Cunha Fig. 4) that extends through the heat shield to the exterior surface (Para. 0031, “Each dilution hole 88 penetrates both the inner and outer support shells 68, 70 and the respective heat shield panels 72, 74 along a common dilution hole axis D to inject dilution air which facilitates combustion to release additional energy from the fuel
Regarding claim 10, Cunha discloses the apparatus of claim 1, wherein the combustor wall further comprises a shell 68, 70; and the heat shield is attached to the shell (via fasteners F, Cunha Fig. 3).
Regarding claim 11, Cunha discloses the apparatus of claim 10, wherein the combustor wall is configured with a first cavity (Cunha Fig. 4, the radial space formed between the shell 68,70 and the heat shield 72, 74) and a second cavity 90 (Para. 0032, “RMC microcircuits 90 may be selectively formed within the heat shield panels 72, 74”); the first cavity is fluidly coupled with a first of the plurality of first cooling apertures 86 (Cunha Fig. 4, the first cooling apertures receive cooling air from the first cavity); and the second cavity is fluidly coupled with a first of the plurality of second cooling apertures 106 (the second cavity within the heat shield feeds cooling air to the second cooling apertures, which form an exit of the second cavity).
Regarding independent claim 17, Cunha discloses an apparatus for a combustor of a turbine engine, the apparatus comprising: 
a combustor wall comprising a heat shield 72, 74 (Cunha Fig. 3, 4, Para. 0028); 
the heat shield including an exterior surface configured to form a peripheral boundary of a combustion chamber 66 within the combustor (Cunha Fig. 3); 
the heat shield configured with a plurality of first cooling apertures 86 (Para. 0031, Cunha Fig. 4 & 12) and a plurality of second cooling apertures 106 (Para. 0036, Cunha Fig.  4, 11-12); 
each of the plurality of first cooling apertures 86 extending through the heat shield to the exterior surface (Cunha Fig. 4 & 12 show the first cooling apertures extending through the heat shield 72, 74), and each of the plurality of first cooling apertures configured as an effusion The film cooling holes 86 penetrate through each of the heat shield panels 72, 74 to promote the formation of a film of cooling air for effusion cooling.”); and 
each of the plurality of second cooling apertures 106 extending through the heat shield to the exterior surface (from an inlet 104 to an exit 106 on the exterior surface), and each of the plurality of second cooling apertures configured as a laterally elongated slot (Cunha Fig. 4, 11).
Regarding claim 18, Cunha discloses the apparatus of claim 17, wherein a first of the plurality of first cooling apertures 86 is configured to direct a jet of cooling air into the combustion chamber in a first direction (an axial downstream direction, since the first cooling aperture jet forms a film across the exterior surface in the combustion chamber); and a first of the plurality of second cooling apertures 106 is configured to direct a film of cooling air into the combustion chamber along the first direction (also in an axial downstream direction since the second cooling apertures also form a cooling film on the exterior surface).

Claims 1, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foltz (US 5,261,223).
Regarding independent claim 1, Foltz discloses an apparatus for a combustor 38 of a turbine engine, the apparatus comprising: 
a combustor wall comprising a heat shield 48, 50 (Foltz Fig. 2); 
the heat shield including an exterior surface configured to form a peripheral boundary of a combustion chamber 33 within the combustor (Foltz Fig. 2); 
the heat shield configured with a plurality of first cooling apertures 80 (Col. 5, ln. 4-14, “Liners 48 and 50 include at least one generally continuous pattern 56 of multi-hole film cooling holes 80 for cooling the liners with a cooling film 39”) and a plurality of second cooling apertures 90 (Id. “generally rectangular cross-sectional film restarting apertures 90”); 
each of the plurality of first cooling apertures 80 extending through the heat shield to the exterior surface and configured to direct a jet of cooling air into the combustion chamber (Foltz Fig. 2-4, Col. 5, ln. 66-Col. 6, ln. 16); and 
each of the plurality of second cooling apertures extending through the heat shield to the exterior surface and configured to direct a film of cooling air into the combustion chamber (Id., Foltz Fig. 2-4, the second cooling apertures are “film-restarting apertures” that restart the cooling film across the exterior surface downstream of dilution holes 78).
Regarding claim 5 & 6, Foltz discloses the apparatus of claim 1, wherein a first of the plurality of first cooling apertures 80 extends along a first centerline that is acutely angled relative to the exterior surface (Foltz Fig. 4, the first cooling apertures are acutely angled as shown); wherein a first of the plurality of second cooling apertures 90 extends along a second centerline that is acutely angled relative to the exterior surface (Foltz Fig. 4, the second cooling apertures 90 are acutely angled as shown).

Claims 1, 8-14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pidcock (US 6,408,628).
Regarding independent claim 1, Pidcock discloses an apparatus for a combustor 20 of a turbine engine 10 (Pidcock Fig. 1), the apparatus comprising: 
a combustor wall comprising a heat shield 29A, 29B (Pidcock Fig. 2); 
the heat shield including an exterior surface configured to form a peripheral boundary of a combustion chamber within the combustor 20 (Pidcock Fig. 2); 

each of the plurality of first cooling apertures 46B extending through the heat shield to the exterior surface and configured to direct a jet of cooling air into the combustion chamber (the first cooling apertures formed near the edges of each shield, on the flange portions 47 extending radially towards the shell 27); and each of the plurality of second cooling apertures 46B extending through the heat shield to the exterior surface (the second cooling apertures formed on the base portions of the heat shield elements) and configured to direct a film of cooling air into the combustion chamber (Col. 5, ln. 29-33, “air exits via centrally arranged effusion holes 46A as indicated by the arrow G. In addition, air exits via effusion holes 46B defined in the downstream edge 31 of the tile 29B, as shown by the arrow F.”, Col. 1, ln. 47-52, “the apertures are in the form of effusion holes and may be arranged to direct a film of cooling air along said surface of the base portion”).

    PNG
    media_image1.png
    273
    792
    media_image1.png
    Greyscale

Regarding claim 8, Pidcock discloses the apparatus of claim 1, wherein the combustor wall is configured with a quench aperture 38 & 39 that extends through the heat shield to the exterior surface (Pidcock Fig. 4 above); and a first of the plurality of second cooling apertures 46A is configured to direct a respective film of cooling air into the combustion chamber along a 
Regarding claim 9, Pidcock discloses the apparatus of claim 8, wherein a second of the plurality of second cooling apertures 46A is configured to direct a respective film of cooling air into the combustion chamber along a trajectory towards the quench aperture (annotated Pidcock Fig. 4 above, there are at least two second cooling apertures 46A directing cooling air towards the quench aperture 39 as shown).
Regarding claim 10, Pidcock discloses the apparatus of claim 1, wherein the combustor wall further comprises a shell 27; and the heat shield 29A, 29B is attached to the shell (Pidcock Fig. 2, 4).
Regarding claim 11, Pidcock discloses the apparatus of claim 10, wherein the combustor wall is configured with a first cavity 44A and a second cavity 44B (annotated Pidcock Fig. 4 above); the first cavity 44A is fluidly coupled with a first of the plurality of first cooling apertures 46B (annotated Pidcock Fig. 4 above, at least some of the first cooling apertures 44A are communicative with the first cavity 44A); and the second cavity 44B is fluidly coupled with a first of the plurality of second cooling apertures 46A (annotated Pidcock Fig. 4 above, at least some of the second cooling apertures 46A are communicative with the second cavity 44B).
Regarding claim 12, Pidcock discloses the apparatus of claim 11, wherein the combustor wall further comprises a rail 47A axially between the first cavity 44A and the second cavity 44B (Pidcock Fig. 4 above).
Regarding claim 13, Pidcock discloses the apparatus of claim 12, wherein the rail 47A defines a downstream axial end of the first cavity 44A; and the rail defines an upstream axial end 
Regarding claim 14, Pidcock discloses the apparatus of claim 12, wherein the rail 47A fluidly isolates the first cavity 44A from the second cavity 44B within the combustor wall (annotated Pidcock Fig. 4 above, the rail extends towards and is coupled to the shell 27, forming the respective ends of each fluidly separate cavity 44A & 44B as shown; Col. 5, ln. 29-38).
Regarding claim 16, Pidcock discloses the apparatus of claim 11, wherein the combustor wall further comprises a first rail 47A and a second rail 47B (annotated Pidcock Fig. 4 above); one of the first cavity 44A and the second cavity 44B extends axially between the first rail and the second rail (the second cavity extends between the first and second rails 47A and 47B as shown); and a height of the one of the first cavity and the second cavity decreases as the heat shield extends from the first rail towards the second rail (annotated Pidcock Fig. 4 above, the downstream end of the second cavity 44B tapers as the rail 47B extends towards the shell 27, hence causing the height of the second cavity 44B to decrease in a direction from the first rail to the second rail).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enzaki (US 4,695,247).
Regarding independent claim 19, Enzaki discloses an apparatus for a combustor of a turbine engine, the apparatus comprising: 
a combustor wall (Enzaki Fig. 2-4) comprising a heat shield 15 (“inner plate”) and configured with a quench aperture 26 (“dilution air port”)  that extends through the heat shield (Enzaki Fig. 4); 

the heat shield configured with a plurality of cooling apertures 22 that extend through the heat shield to the exterior surface, and a first of the plurality of cooling apertures comprising a laterally elongated slot 22 (Enzaki Fig. 6, the cooling apertures 22 can be formed as laterally elongated slots as shown; Col. 5, ln. 34-38, “FIG. 5 shows another embodiment in which the cooling air outlet apertures 22 are in the form of slits. In this connection, the inner plate 15 may be composed of a multiplicity of rectangular members resembling tiles which are arranged, as shown in FIG. 6 to define therebetween the cooling air outlet slits 22”); 
wherein a lateral width of the laterally elongated slot 22 is greater than a lateral width of the quench aperture 26 (Enzaki Fig. 6, each of the laterally elongated slots extends across the entire combustor, since the inner wall/heat shield 15 is formed of a plurality of rectangular tiles forming the slots therebetween; consequently the lateral length of each slot would be greater than the width of the quench aperture).  
Regarding claim 20, Enzaki discloses the apparatus of claim 19, wherein a second of the plurality of cooling apertures 22 (any other cooling aperture 22) comprises an effusion aperture (cooling air would naturally effuse out of combustor wall through the cooling aperture).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pidcock in view of Sato (US 6,282,905).
Regarding claim 15, Pidcock discloses the apparatus of claim 11, but fails to disclose wherein a thickness of the shell changes as the combustor wall extends longitudinally along the one of the first cavity and the second cavity.
Sato teaches a cooling structure for a gas turbine combustor (Abstract) having a shell 1 and inner wall 4, wherein a thickness of the shell 1 (and thus a height “h” of the cavity 2A) changes as the combustor wall extends longitudinally along the internal cavity 2A from a cooling air inlet 3 to a cooling air outlet 5 (Sato Fig. 2(b) & 2(c), providing a taper through the cooling passage to control flow velocity and pressure loss of the cooling air in the cavity).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the apparatus of Pidcock to include a changing thickness of the shell (and consequently a height of the cavity) along a longitudinal length of the first or second cavity , as taught by Sato, in order to control the pressure drop and flow velocity of the cooling air as it passes through the cavity towards the cooling apertures (Sato Col. 10, ln. 54-64), thereby providing adjustment of the heat transfer rate of the cooling air within the combustor wall and improvement of cooling efficiency (Col. 6, ln. 41-52).  

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various combustor walls having a plurality of cooling apertures that are elongated slots.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741